Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on October 14, 2021.
3.	Claims 1-11 and 13-15 are pending in this application.
5.	Claims 1-2, 6-11 and 13 have been amended. Claim 12 has been canceled and new claims 14-15 are presented for examination.

Response to Arguments
6.	Applicant's arguments filed October 14, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on June 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Javidi et al.(US 2006/0256436 A1)(hereinafter Javidi) in view of Shroff et al.(US 2019/0179128 A1)(hereinafter Shroff) in further view of  Shroff et al.(US 2016/0238827 A1)(hereinafter Shroff2) in further view of Cohen et al.(US 2016/0062100 A1; cited on IDS by Applicant)(hereinafter Cohen).
Regarding claim 1, Javidi discloses a method for three-dimensional imaging of an object[See Fig. 9 and par. 0034 regarding optical three-dimensional image projector and its method], comprising:
imaging the object along an imaging beam path into a first image lying in a first image plane[See Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80…],
arranging a first microlens array in the first image plane[See Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween.], and
[See Fig. 9 and par. 0034 regarding recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96…(The second micro-lens array 92 is disposed downstream from the first micro-lens 72 as shown in Fig. 9)].
Javidi does not explicitly disclose using a microscope comprising a microscope objective lens and a tube lens, optically imaging the object along an imaging beam path by using the microscope objective lens and the tube lens into a first image lying in a first image plane.
However, Shroff teaches or suggests using a microscope comprising a microscope objective lens and a tube lens, optically imaging the object along an imaging beam path by using the microscope objective lens and the tube lens into a first image lying in a first image plane [See Shroff: Figs. 1-2 and 4 and par. 0026, 0029, 0037, 0041  regarding structured illumination microscopy (SIM) system.  Resulting excitation 205 of the sample 225 produces a patterned fluorescence emission 205A that may be collected in epi-mode, and then descanned by the galvanometric mirror 218 as the fluorescence emissions 205A are imaged by the objective lens 224, tube lens 222 and fourth lens 220 onto the galvanometer mirror 218.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javidi with Shroff teachings by including “using a microscope comprising a microscope objective lens and a tube lens, optically imaging the object along an imaging beam path by using the microscope objective lens and the tube lens into a first image lying in a first image plane” because this combination has the benefit of providing an microscope optical configuration for imaging operations.
Further on, when combined teachings, Shroff teaches or suggests disposing a second microlens array having a same pitch as the first microlens array downstream of the first microlens array [See Shroff: at least Figs. 2 and 4 and par. 0038, 0044 regarding In some embodiments, the second micro lens array 228 has the same pitch/pattern and lens spacing as the first micro lens array 206 such that the fluorescence emissions 205A are locally contracted into contracted fluorescence emissions 205B without inversion or changing the relative distance between adjacent fluorescence emissions 205A..]. 
Javidi and Shroff do not explicitly disclose disposing a second microlens array downstream of the first microlens array and upstream of a detector, wherein the first microlens array transmits radiation from the object to the second microlens array and the second microlens array transmits the radiation to the detector.
However, Shroff2 teaches or suggests disposing a second microlens array downstream of the first microlens array and upstream of a detector, wherein the first microlens array transmits radiation from the object to the second microlens array and the second microlens array transmits the radiation to the detector[See Shroff2: at least Fig. 3 and par. 0041-0047 regarding a first micro-lens array 150 arranged in series with a second micro-lens array 152. In one embodiment, the first micro-lens array 150 collimates the multi-focal pattern 128 of in-focus fluorescent emissions 142A, while the second micro-lens array 152 receives the collimated in-focus fluorescent emissions 142A and modifies the focal length for the collimated in-focus fluorescent emissions 142A such that each foci are scaled down by a predetermined factor to achieve local contraction of the multi-focal pattern 128. In some embodiments, the scaled in-focus fluorescent emissions 142B caused by each multi-focal pattern 128 are then redirected by a first mirror 154 to pass through a fourth lens 158 for focusing the scaled in-focus fluorescent emissions 142B onto a second mirror 156. The second mirror 156 redirects the scaled in-focus fluorescent emissions 142B to pass through an emission filter 160 that permits only scaled, in-focus fluorescent emissions 142B with a particular wavelength, for example 515 nm, to pass through the emission filter 160. Once the scaled, in-focus fluorescent emissions 142B are filtered, the scanning apparatus 134 rasters the fluorescent emissions 142B onto the detector 164 through a fifth lens 162 such that the scaled, in-focus fluorescent emissions 142B for each multi-focal pattern 128 are collected and the in-focus fluorescent emissions 142B are summed by the detector 164 to produce a composite image 143. The process of collecting the fluorescent emissions 142B caused by multi-focal patterns 128 is repeated until the entire field of view has been illuminated and all the resulting fluorescent emissions 142B are collected by the detector 164…( As seen in Fig. 3,  the second micro-lens array 152 is downstream form the first micro-lens array 150 and upstream of detector 164 that may be a camera)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javidi and Shroff with Shroff2 teachings by including “disposing a second microlens array downstream of the first microlens array and upstream of a detector, wherein the first microlens array transmits radiation from the object to the second microlens array and the second microlens array transmits the radiation to the detector” because this combination has the benefit of providing two micro-lens arrays in a series configuration with respect to the detector of the microscope system.
Further on, Shroff2 teaches using a microscope comprising a microscope objective lens and a tube lens, optically imaging the object along an imaging beam path by using the microscope objective lens and the tube lens into a first image lying in a first image plane [See Shroff2: at least Figs. 1-4, 16-17  and par. 0038-0039, 0040-0043, 0045-0047, 0056-0058, 0062-0065 regarding multi-focal selective illumination microscopy (SIM) systems configured to produce high-resolution three-dimensional composite images. During the scanning operation 104, the scanning apparatus 134 rasters each multi-focal pattern 128 of the plurality of light beams 126 onto a sample 144 through an arrangement of a second lens 136, a tube lens 138 and an objective lens 140 and onto the sample 144…].
Further on, when combined, Javidi teaches or suggests laterally segmenting the first image into segments via the first and second microlens array and imaging the segments into a [See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96.  (Thus, a first array of elemental images is obtained through first micro-lens array 72 and then the array of elemental images is again imaged through second micro-lens 92 to project the image 96. The elemental images can be interpreted as image segments which are spaced apart due to the space between the microlenses in each array 72 and 92 )], and
conducting a phase manipulation downstream of the first microlens array[See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification. Photorefractive crystals have very large storage capacity and as a result many views of the object 74, or different objects, may be stored simultaneously by various techniques in volume holography and various multiplexing techniques such as angular multiplexing, wavelength multiplexing, spatial multiplexing or random phase code multiplexing. (Thus a random phase code multiplexing can be performed downstream of the first micro-lens 72)].
Javidi, Shroff and Shroff2 do not explicity disclose  said phase manipulation producing a spot in the second image plane for each segment according to a point spread function, a form and/or structure of said spot encoding the depth position in the object and covering the gaps in the second image.
However, implementing a phase manipulation for each segment of the image plane according to a point spread function was well known in the art at the time of the invention was filed as evident from the teaching of Cohen[See at least Figs.  1, 2A, 4A, par. 0006-0009,0020-0023, 0031, 0033-0037, 0039-0041, 0043,  regarding use of phase mask component to alter a phase characteristic of light travelling a path through the objective lens and the microlens element.  In more particular embodiments, an optical apparatus includes components that shape a point spread function (PSF) and diffraction pattern of an optical device, such as by shaping the PSF and diffraction pattern on a detector plane of a LFM.  The components can be implemented in one or more of the back-focal plane of a microscope's objective, in the native image plane, and as part of a microlens array (e.g., a phase mask in each microlens aperture)...] .
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javidi and Shroff with Cohen teachings by including “said phase manipulation producing a spot in the second image plane for each segment according to a point spread function, a form and/or structure of said spot encoding the depth position in the object and covering the gaps in the second image” because this combination has the benefit of providing phase manipulations to the light travelling through the microlens array to alter its phase characteristics [See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0020-0023, 0031, 0033-0037, 0039-0041, 0043].
[See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96.  (A second image is captured). See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0020-0023, 0031, 0033-0037, 0039-0041, 0043 regarding The phase mask(s) alters a phase characteristic of light from a specimen, which travels through the objective lens and the microlens element to the photosensors.  The photosensors detect the light and provide output image data for the specimen, with the resulting image having spatial resolution characteristics that are enhanced via the altered phase characteristic (e.g., with the phase mask(s) altering the phase characteristic in a PSF the detected light). In certain embodiments, the apparatus also includes a processor circuit that processes the output of the one or more optical elements to provide a two-dimensional or three-dimensional image of the specimen, based on the altered phase characteristic...], and  
6Attorney Docket No. 3081.0575WU1 ascertaining a lateral intensity distribution and a depth specification for each of the segments from the form and/or structure of the spots and producing a depth-resolved image of the object therefrom [ See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96. Thus, this technique can be used for real-time three-dimensional image projection as well as storage of elemental images of multiple three-dimensional objects. (Accordingly, at least one three-dimensional image of an object is produced). See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0019-0023, 0031, 0033-0037, 0039-0041, 0043, 0053, 0055, 0065 regarding The phase mask(s) alters a phase characteristic of light from a specimen, which travels through the objective lens and the microlens element to the photosensors.  The photosensors detect the light and provide output image data for the specimen, with the resulting image having spatial resolution characteristics that are enhanced via the altered phase characteristic (e.g., with the phase mask(s) altering the phase characteristic in a PSF the detected light). In certain embodiments, the apparatus also includes a processor circuit that processes the output of the one or more optical elements to provide a two-dimensional or three-dimensional image of the specimen, based on the altered phase characteristic... A microlens phase mask is selected to control a diffraction pattern on the detector plane of the light rays received from different depths, and in particular, to ensure it can support high frequency information in the pattern generated behind each microlens...].
Regarding claim 2 , Javidi, Shroff, Shroff2 and Cohen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Javidi, Shroff [ See Javidi: Fig. 9 and par.  0034 regarding first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed therebetween.  An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification. See Shroff: at least Figs. 1-2, 4 regarding several lenses that can be used for scaling or magnification. See Shroff2: at least Fig. 13 and par. 0056-0057 regarding Referring to FIG. 13, a method for summing is shown when the processing system 525 performs the rejection of out-of-focus blur, scaling and summing operation 210. At block 7000, the processed raw images are summed to form a composite image. At block 7002, the raw images may be optionally summed to produce a calculated “widefield” image. The resulting composite image produced by the rejection of out-of-focus blur, scaling and summing operation 210 has been shown to have a √2 better resolution than a typical widefield image produced by a conventional widefield microscopy. The rejection of out-of-focus blur, scaling and summing operation 210 also greatly improves optical sectioning, similar to a conventional spinning-disk or swept-field confocal microscope.].  
Regarding claim 5, Javidi, Shroff, Shroff2 and Cohen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Cohen teaches or suggests  wherein the phase manipulation is carried out using a phase mask that acts on all 7Attorney Docket No. 3081.0575WU1 segments or using a phase mask array that comprises individual phase mask elements for individual segments [See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009,0020-0023, 0031, 0033-0037, 0039-0041, 0043,  regarding use of phase mask component to alter a phase characteristic of light travelling a path through the objective lens and the microlens element.  In more particular embodiments, an optical apparatus includes components that shape a point spread function (PSF) and diffraction pattern of an optical device, such as by shaping the PSF and diffraction pattern on a detector plane of a LFM.  The components can be implemented in one or more of the back-focal plane of a microscope's objective, in the native image plane, and as part of a microlens array (e.g., a phase mask in each microlens aperture)...].  

12.	Claims 7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shroff et al.(US 2016/0238827 A1)(hereinafter Shroff2) in view of Shroff et al.(US 2019/0179128 A1)(hereinafter Shroff) in further view of Javidi et al.(US 2006/0256436 A1)(hereinafter Javidi) and in further view of Cohen et al.(US 2016/0062100 A1; cited on IDS by Applicant)(hereinafter Cohen).
Regarding claim 7, Shroff2 discloses a microscope for three-dimensional object imaging using an imaging device [See Shroff2: at least Figs. 1-4, 16-17  and par. 0038-0039, 0040, 0045-0047, 0056-0058, 0062-0065 regarding multi-focal selective illumination microscopy (SIM) systems configured to produce high-resolution three-dimensional composite images], the microscope comprising:
a microscope objective lens and a tube lens imaging the object into a first image lying in a first image plane[See Shroff2: at least Fig. 3 and par. 0041-0043 regarding During the scanning operation 104, the scanning apparatus 134 rasters each multi-focal pattern 128 of the plurality of light beams 126 onto a sample 144 through an arrangement of a second lens 136, a tube lens 138 and an objective lens 140 and onto the sample 144…],
 a first microlens array for arrangement in the first image plane of the microscope or in a further image plane derived therefrom by an intermediate optical unit [See Shroff2: at least Fig. 3 and par. 0041-0047 regarding a first micro-lens array 150 arranged in series with a second micro-lens array 152. In one embodiment, the first micro-lens array 150 collimates the multi-focal pattern 128 of in-focus fluorescent emissions 142A, while the second micro-lens array 152 receives the collimated in-focus fluorescent emissions 142A and modifies the focal length for the collimated in-focus fluorescent emissions 142A such that each foci are scaled down by a predetermined factor to achieve local contraction of the multi-focal pattern 128. In some embodiments, the scaled in-focus fluorescent emissions 142B caused by each multi-focal pattern 128 are then redirected by a first mirror 154 to pass through a fourth lens 158 for focusing the scaled in-focus fluorescent emissions 142B onto a second mirror 156. The second mirror 156 redirects the scaled in-focus fluorescent emissions 142B to pass through an emission filter 160 that permits only scaled, in-focus fluorescent emissions 142B with a particular wavelength, for example 515 nm, to pass through the emission filter 160. Once the scaled, in-focus fluorescent emissions 142B are filtered, the scanning apparatus 134 rasters the fluorescent emissions 142B onto the detector 164 through a fifth lens 162 such that the scaled, in-focus fluorescent emissions 142B for each multi-focal pattern 128 are collected and the in-focus fluorescent emissions 142B are summed by the detector 164 to produce a composite image 143. The process of collecting the fluorescent emissions 142B caused by multi-focal patterns 128 is repeated until the entire field of view has been illuminated and all the resulting fluorescent emissions 142B are collected by the detector 164...], 
a second microlens array downstream of the first microlens array and upstream of a detector, wherein the first microlens array transmits radiation from the object to the second microlens array and the second microlens array transmits the radiation to the detector [See Shroff2: at least Fig. 3 and par. 0041-0047 regarding a first micro-lens array 150 arranged in series with a second micro-lens array 152. In one embodiment, the first micro-lens array 150 collimates the multi-focal pattern 128 of in-focus fluorescent emissions 142A, while the second micro-lens array 152 receives the collimated in-focus fluorescent emissions 142A and modifies the focal length for the collimated in-focus fluorescent emissions 142A such that each foci are scaled down by a predetermined factor to achieve local contraction of the multi-focal pattern 128. In some embodiments, the scaled in-focus fluorescent emissions 142B caused by each multi-focal pattern 128 are then redirected by a first mirror 154 to pass through a fourth lens 158 for focusing the scaled in-focus fluorescent emissions 142B onto a second mirror 156. The second mirror 156 redirects the scaled in-focus fluorescent emissions 142B to pass through an emission filter 160 that permits only scaled, in-focus fluorescent emissions 142B with a particular wavelength, for example 515 nm, to pass through the emission filter 160. Once the scaled, in-focus fluorescent emissions 142B are filtered, the scanning apparatus 134 rasters the fluorescent emissions 142B onto the detector 164 through a fifth lens 162 such that the scaled, in-focus fluorescent emissions 142B for each multi-focal pattern 128 are collected and the in-focus fluorescent emissions 142B are summed by the detector 164 to produce a composite image 143. The process of collecting the fluorescent emissions 142B caused by multi-focal patterns 128 is repeated until the entire field of view has been illuminated and all the resulting fluorescent emissions 142B are collected by the detector 164…( As seen in Fig. 3,  the second micro-lens array 152 is downstream form the first micro-lens array 150 and upstream of detector 164 that may be a camera)].
Shroff2 does not explicitly disclose a second microlens array having a same pitch as the first microlens array. 
However, configuring the second microlens array with the same or equal pitch as the first microlens array was well known in the art at the time of the invention was filed as evident from the teaching of Shroff [See Shroff: at least Figs. 2 and 4 and par. 0038, 0044 regarding In some embodiments, the second micro lens array 228 has the same pitch/pattern and lens spacing as the first micro lens array 206 such that the fluorescence emissions 205A are locally contracted into contracted fluorescence emissions 205B without inversion or changing the relative distance between adjacent fluorescence emissions 205A..]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shroff2 with Shroff teachings by including “a second microlens array having a same pitch as the first microlens array” because this combination has the benefit of providing an optical configuration of two microlens arrays with the same pitch [See Shroff: at least Figs. 2 and 4 and par. 0038, 0044].
	Shroff2 and Shroff do not explicitly disclose the first and second microlens arrays are configured to segment the first image laterally into segments and to image these into a second image in which the segments are spaced apart from one another and separated by gaps.
	However, Javidi teaches or suggests the first and second microlens arrays are configured to segment the first image laterally into segments and to image these into a second image in which the segments are spaced apart from one another and separated by gaps[See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96.  (Thus, a first array of elemental images is obtained through first micro-lens array 72 and then the array of elemental images is again imaged through second micro-lens 92 to project the image 96. The elemental images can be interpreted as image segments which are spaced apart due to the space between the microlenses in each array 72 and 92 )].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shroff2 and Shroff with Javidi teachings by including “the first and second microlens arrays are configured to segment the first image laterally into segments and to image these into a second image in which the segments are spaced apart from one another and separated by gaps” because this combination has the benefit of providing an optical configuration of two microlens arrays to allow for segmenting the image laterally into a combination of segments that are spaced apart from one another.
Further on, Javidi teaches or suggests a phase manipulation device that is disposed downstream of the first microlens array [See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification. Photorefractive crystals have very large storage capacity and as a result many views of the object 74, or different objects, may be stored simultaneously by various techniques in volume holography and various multiplexing techniques such as angular multiplexing, wavelength multiplexing, spatial multiplexing or random phase code multiplexing. (Thus a random phase code multiplexing can be performed downstream of the first micro-lens 72)].
Shroff2, Shroff and Javidi do not explicity disclose  said phase manipulation device producing a spot in the second image plane for each segment according to a point spread function, a form and/or structure of said spot encoding the depth position in the object and covering the gaps in the second image.
[See at least Figs.  1, 2A, 4A, par. 0006-0009,0020-0023, 0031, 0033-0037, 0039-0041, 0043,  regarding use of phase mask component to alter a phase characteristic of light travelling a path through the objective lens and the microlens element.  In more particular embodiments, an optical apparatus includes components that shape a point spread function (PSF) and diffraction pattern of an optical device, such as by shaping the PSF and diffraction pattern on a detector plane of a LFM.  The components can be implemented in one or more of the back-focal plane of a microscope's objective, in the native image plane, and as part of a microlens array (e.g., a phase mask in each microlens aperture)...] .
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shroff2, Shroff and Javidi with Cohen teachings by including “said phase manipulation device producing a spot in the second image plane for each segment according to a point spread function, a form and/or structure of said spot encoding the depth position in the object and covering the gaps in the second image” because this combination has the benefit of providing phase manipulations to the light travelling through the microlens array to alter its phase characteristics [See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0020-0023, 0031, 0033-0037, 0039-0041, 0043].
 Further on, when combined, Javidi and Cohen teach or suggest wherein the detector lies in the second image plane and is configured to capture the form and/or structure of the spots and to produce image data [See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96.  (A second image is captured). See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0020-0023, 0031, 0033-0037, 0039-0041, 0043 regarding The phase mask(s) alters a phase characteristic of light from a specimen, which travels through the objective lens and the microlens element to the photosensors.  The photosensors detect the light and provide output image data for the specimen, with the resulting image having spatial resolution characteristics that are enhanced via the altered phase characteristic (e.g., with the phase mask(s) altering the phase characteristic in a PSF the detected light). In certain embodiments, the apparatus also includes a processor circuit that processes the output of the one or more optical elements to provide a two-dimensional or three-dimensional image of the specimen, based on the altered phase characteristic...], and 
wherein the microscope further comprises a control device for producing a depth-resolved image of the object form the image data, the control device ascertaining a lateral intensity distribution and a depth position specification for each segment from the form and/or structure of the spot and producing the depth-resolved image of the object therefrom[ See Javidi: Fig. 9 and par. 0034 regarding a first micro-lens array 72 is positioned in proximity to a three-dimensional object 74 at an input plane 76 with a lens 78 disposed there between. An array of elemental images of the three-dimensional object is imaged onto and recorded on a recording device 80 such as an optically addressable spatial light modulator, a liquid crystal display, photopolymers, ferroelectric materials or a photorefractive material, by lens 82 operative for any necessary scaling and/or magnification…The images so recorded are recovered or retrieved from the recording device 80 at a beam splitter 84 by an incoherent or coherent light source 86, such as a laser beam, and a collimating lens 88.  The recovered images are imaged or projected by a lens 90 to a second micro-lens array 92, which is then focused by a lens 94 to project the image 96. Thus, this technique can be used for real-time three-dimensional image projection as well as storage of elemental images of multiple three-dimensional objects. (Accordingly, at least one three-dimensional image of an object is produced). See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009, 0019-0023, 0031, 0033-0037, 0039-0041, 0043, 0053, 0055, 0065 regarding The phase mask(s) alters a phase characteristic of light from a specimen, which travels through the objective lens and the microlens element to the photosensors.  The photosensors detect the light and provide output image data for the specimen, with the resulting image having spatial resolution characteristics that are enhanced via the altered phase characteristic (e.g., with the phase mask(s) altering the phase characteristic in a PSF the detected light). In certain embodiments, the apparatus also includes a processor circuit that processes the output of the one or more optical elements to provide a two-dimensional or three-dimensional image of the specimen, based on the altered phase characteristic... A microlens phase mask is selected to control a diffraction pattern on the detector plane of the light rays received from different depths, and in particular, to ensure it can support high frequency information in the pattern generated behind each microlens...].
Regarding claim 10, Shroff2, Shroff, Javidi and Cohen teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Cohen teaches or suggests  wherein the phase manipulation element is a phase mask that acts on all segments or a phase mask array that comprises individual phase mask elements for individual segments [See Cohen: at least Figs.  1, 2A, 4A, par. 0006-0009,0020-0023, 0031, 0033-0037, 0039-0041, 0043,  regarding use of phase mask component to alter a phase characteristic of light travelling a path through the objective lens and the microlens element.  In more particular embodiments, an optical apparatus includes components that shape a point spread function (PSF) and diffraction pattern of an optical device, such as by shaping the PSF and diffraction pattern on a detector plane of a LFM.  The components can be implemented in one or more of the back-focal plane of a microscope's objective, in the native image plane, and as part of a microlens array (e.g., a phase mask in each microlens aperture)...].  
Regarding claim 13, Shroff2, Shroff, Javidi and Cohen teach all the limitations of claim 7, and are analyzed as previously discussed with respect that claim. Further on, Shroff2, Shroff and Cohen teach or suggest further comprising a tube lens disposed downstream of the microscope objective lens [See Shroff2: at least Fig. 3 and par. 0041-0043 regarding During the scanning operation 104, the scanning apparatus 134 rasters each multi-focal pattern 128 of the plurality of light beams 126 onto a sample 144 through an arrangement of a second lens 136, a tube lens 138 and an objective lens 140 and onto the sample 144… See Shroff: at least Figs. 1-2, 4 and par. 0029, 0037, 0041 regarding resulting excitation 205 of the sample 225 produces a patterned fluorescence emission 205A that may be collected in epi-mode, and then descanned by the galvanometric mirror 218 as the fluorescence emissions 205A are imaged by the objective lens 224, tube lens 222 and fourth lens 220 onto the galvanometer mirror 218. See Cohen: Figs. 1-4B and  par. 0040-0041, 0057 regarding Light rays are detected and received at different angles from the specimen via the objective lens and microlens array, in which the light rays represent aliased views of the specimen. Also in Figs. 2A and 2B, 3A and 3B, and 4A and 4B, each figure shows an objective lens 210, tube lens 220, microlens array 230, and photodetector 240.], and a post-enlarging optical unit that expands the first image[See Shroff: at least Figs. 1-2, 4 regarding several lenses that can be used for scaling or magnification. See Shroff2: at least Fig. 13 and par. 0056-0057 regarding Referring to FIG. 13, a method for summing is shown when the processing system 525 performs the rejection of out-of-focus blur, scaling and summing operation 210. At block 7000, the processed raw images are summed to form a composite image. At block 7002, the raw images may be optionally summed to produce a calculated “widefield” image. The resulting composite image produced by the rejection of out-of-focus blur, scaling and summing operation 210 has been shown to have a √2 better resolution than a typical widefield image produced by a conventional widefield microscopy. The rejection of out-of-focus blur, scaling and summing operation 210 also greatly improves optical sectioning, similar to a conventional spinning-disk or swept-field confocal microscope].  
13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Javidi et al.(US 2006/0256436 A1)(hereinafter Javidi) in view of Shroff et al.(US 2019/0179128 A1)(hereinafter Shroff) in further view of Shroff et al.(US 2016/0238827 A1)(hereinafter Shroff2)  in further view of Cohen et al.(US 2016/0062100 A1; cited on IDS by Applicant)(hereinafter Cohen) and in further view of MIYAZAKI(US 2019/0107704 A1)(hereinafter Miyazaki).
Regarding claim 6, Javidi, Shroff, Shroff2 and Cohen teach all the limitations of claims 1 and 7, and are analyzed as previously discussed with respect to those claims.
Javidi, Shroff, Shroff2 and Cohen do not explicitly disclose wherein a relationship between the focal length f and the distance p of the centers of the microlenses of the second microlens array satisfies the relation                            
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                        
                    , where α is a ratio between a beam cross-sectional area at each microlens of the second microlens array and an area of the microlens, and NA is a numerical aperture in the first image.  
However, the relationship between the focal length and the distance of the centers of the microlenses in a microlens array defined as                              
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                             
                             
                             
                             
                             
                        
                    was well known in the art at the time of the invention was filed as evident from the teaching of Miyazaki [See at least par. 0082 and equation below par. 0082 regarding when β is the imaging magnification of the object image formed on the microlens array 6, NA is the numerical aperture of the objective lens 2, f is the focal length of the microlens 10, p is the pitch of the imaging element 11, n2 is the number of pixels included in one picture element, n x p is the pitch of the microlens array 6, k x p (k is a coefficient) is the permissible amount of shift of the center of the pupil image on the imaging element surface, and θ is permissible tilting of the chief ray, a pupil image having a diameter identical to the pitch of the microlens 10 is formed on the imaging element 11, with a focal length f determined as shown below.                         
                            f
                            =
                            
                                
                                    p
                                    .
                                    n
                                    .
                                    β
                                
                                
                                    (
                                    2
                                    N
                                    A
                                    )
                                
                            
                        
                    . (By rearranging the equation in terms of                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                    , the relationship yields                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                    .
                                    β
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                             
                        
                    ).]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Javidi, Shroff, Shroff2 and Cohen with Miyazaki teachings by including “wherein a relationship between the focal length f and the distance p of the centers of the microlenses of the second microlens array satisfies the relation                            
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                        
                    , where α is a ratio between a beam cross-sectional area at each microlens of the second microlens array and an area of the microlens, and NA is a numerical aperture in the first image” because this combination has the benefit of providing a mathematical representation of the microlens array requirements for the optical system such as the focal length [See Miyazaki: at least par. 0082].

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shroff et al.(US 2016/0238827 A1)(hereinafter Shroff2) in view of Shroff et al.(US 2019/0179128 A1)(hereinafter Shroff) in further view of Javidi et al.(US 2006/0256436 A1)(hereinafter Javidi) and in further view of Cohen et al.(US 2016/0062100 A1; cited on IDS by Applicant)(hereinafter Cohen) in further view of MIYAZAKI(US 2019/0107704 A1)(hereinafter Miyazaki).
Regarding claim 11, Shroff2, Shroff, Javidi and Cohen teach all the limitations of claims 1 and 7, and are analyzed as previously discussed with respect to those claims.
Shroff2, Shroff, Javidi and Cohen do not explicitly disclose wherein a relationship between the focal length f and the distance p of the centers of the microlenses of the second microlens array satisfies the relation                            
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                        
                    , where α is a ratio between a beam cross-sectional area at each microlens of the second microlens array and an area of the microlens, and NA is a numerical aperture in the first image.  
However, the relationship between the focal length and the distance of the centers of the microlenses in a microlens array defined as                              
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                             
                             
                             
                             
                             
                        
                    was well known in the art at the time of the invention was filed as evident from the teaching of Miyazaki [See at least par. 0082 and equation below par. 0082 regarding when β is the imaging magnification of the object image formed on the microlens array 6, NA is the numerical aperture of the objective lens 2, f is the focal length of the microlens 10, p is the pitch of the imaging element 11, n2 is the number of pixels included in one picture element, n x p is the pitch of the microlens array 6, k x p (k is a coefficient) is the permissible amount of shift of the center of the pupil image on the imaging element surface, and θ is permissible tilting of the chief ray, a pupil image having a diameter identical to the pitch of the microlens 10 is formed on the imaging element 11, with a focal length f determined as shown below.                         
                            f
                            =
                            
                                
                                    p
                                    .
                                    n
                                    .
                                    β
                                
                                
                                    (
                                    2
                                    N
                                    A
                                    )
                                
                            
                        
                    . (By rearranging the equation in terms of                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                    , the relationship yields                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    n
                                    .
                                    β
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                             
                        
                    ).]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shroff2, Shroff, Javidi and Cohen with Miyazaki teachings by including “wherein a relationship between the focal length f and the distance p of the centers of the microlenses of the second microlens array satisfies the relation                            
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            =
                            
                                
                                    α
                                
                                
                                    
                                        
                                            2
                                             
                                            N
                                            A
                                        
                                    
                                
                            
                        
                    , where α is a ratio between a beam cross-sectional area at each microlens of the second microlens array and an area of the microlens, and NA is a numerical aperture in the first image” because this combination has the benefit of providing a mathematical representation of the microlens array requirements for the optical system such as the focal length [See Miyazaki: at least par. 0082].

Allowable Subject Matter
15.	Claims 3-4, 8-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482